Citation Nr: 1109707	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to June 1969, from December 1990 to June 1991, from March 2003 to March 2004, and from November 2004 to June 2005.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran had active service in the Air National Guard from December 1968 to June 1969, from December 1990 to June 1991, from March 2003 to March 2004, and from November 2004 to June 2005.

      Hernia

Review of the record discloses that the Veteran underwent surgery in August 1994 for acute diverticulitis.  In April 1995 the provider noted that there was an umbilical hernia just to the left of the mid-line incision.  In March 1997 it was described as an umbilical/incisional hernia.  It was repaired in November 1997.  

In June 2003 while deployed to Qatar, the Veteran was diagnosed with a hernia.  He noted that he had experienced symptoms for a few weeks.  The provider noted a history of partial colectomy in 1994.  He indicated that there was a possible small defect noted in the superior one half of the incision with a slight protuberance during cough.  On the Veteran's return stateside, a provider assessed probable incisional hernia.  

On VA examination in January 2008, the Veteran's history was reviewed.  Following physical examination, the diagnosis was abdominal wall hernia.  The Examiner did not provide an opinion regarding the etiology of this hernia, or whether such was related to disease or injury during active service.  In this regard, the Board observes that once the Secretary undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  An opinion should be sought.

	Sinusitis

Service treatment records reflect that the Veteran was treated for an upper respiratory infection with sinusitis in November 2000.  In June 2003 he reported that he had been exposed to dust.  On a post-deployment summary in December 2003 he reported exposure to sand and dust.  An incidental finding of sinusitis is noted on an MRI in April 2005.  The Veteran stated that he continued to have sinus problems.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is warranted in this case.  There is evidence of recurring sinusitis, and the Veteran's lay statements indicate exposure to environmental sand and dust during deployments to southwest Asia as well as sinus problems at those times.  

      
Sleep Apnea

Service treatment records reflect that the Veteran intermittently endorsed trouble sleeping, but did not elaborate.  In August 1994 he reported that he had been seen for a sleep apnea test due to his snoring but that the test results were normal.  A letter dated in May 2007 from a private physician indicates that the Veteran had been diagnosed with obstructive sleep apnea and that it was not recommended that he go without treatment during deployment.  In May 2007 an Air Force provider indicated that the Veteran had been placed on profile upon receipt of documentation stating that he had been diagnosed with obstructive sleep apnea.  In November 2007 the Veteran requested a waiver that would allow him to deploy.  The waiver was denied.

On VA examination in January 2008, the examiner indicated that the sleep apnea diagnosis in 2005 had been continuously treated since that time.  He stated that the Veteran's sleep apnea was the same sleep apnea diagnosed and treated in service.  

The objective record as reviewed by the Board shows that sleep apnea was first reported by a medical provider in 2007.  The examiner's basis for indicating a diagnosis dating to 2005 is unclear.  In light of the conflict between the objective record and the examiner's statement, the Board finds that the examination report is inadequate for the purpose of deciding this claim.  See Barr.  Accordingly, clarification must be sought.

In light of the above discussion, the Board finds that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed hernia.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

The examiner should be advised of the Veteran's periods of active service.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify any currently present hernia.  If hernia is identified, the examiner should indicate whether such is related to the previous surgery for diverticulitis or is a separate disability.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any current hernia is related to any disease or injury during active duty.  If the examiner concludes that current hernia is related to the previous surgery, he/she should also provide an opinion regarding whether it was aggravated by active duty.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed sinusitis.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

The examiner should be advised of the Veteran's periods of active service.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify any currently present sinus disability and provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any current sinus disability is related to any disease or injury during active duty.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  Return the claims file to the examiner who conducted the January 2008 sleep apnea examination for clarification of his findings and conclusions.

The examiner should be advised of the Veteran's periods of active service.  Following review of the claims file, the examiner should note the most likely date of onset of sleep apnea, and provide a complete rationale for that date.  The examiner should further provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any current sleep apnea is related to any disease or injury during active duty.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

If that examiner is no longer available, a new examination should be conducted.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



